Citation Nr: 0532230	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  04-12 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Entitlement to an increased disability rating for service-
connected duodenal ulcer, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel
INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This appeal to the Board of Veterans' Appeals (the Board) 
arises from decisions of the Department of Veterans Affairs 
(VA) Regional Office in Muskogee, Oklahoma (the RO). 

Procedural history

Service connection was granted for a duodenal ulcer in a 
January 1970 VA rating decision.  A noncompensable disability 
rating was assigned.

In May 2003, the veteran requested an increased rating.  In 
an August 2003 rating decision, the RO granted an increased 
rating, 10 percent.  The veteran disagreed with the assigned 
rating.  In a March 2004 decision, a Decision Review Office 
granted a further increased, to 20 percent.  The veteran 
perfected an appeal by filing a substantive appeal (VA Form 
9) later that month.

In September 2005, the veteran presented personal testimony 
at a hearing which was chaired by the undersigned Veterans 
Law Judge and which was conducted via videoconferencing 
equipment.  A transcript of that hearing has been associated 
with the veteran's VA claims folder.

Issue not on appeal

In a June 2004 rating decision, the RO granted service 
connection for hiatal hernia and chronic esophagitis with 
metaplasia associated with duodenal ulcer.  A noncompensable 
disability rating was assigned.  To the Board's knowledge, 
the veteran has not disagreed with that rating. 




FINDING OF FACT

The veteran's service-connected duodenal ulcer is manifested 
by complaints and clinical findings of cramping, bloating, 
and alternating episodes of diarrhea and constipation.  
Weight loss and anemia are not demonstrated, nor are 
incapacitating episodes.


CONCLUSION OF LAW

A disability rating in excess of the currently assigned 20 
percent for the veteran's service-connected duodenal ulcer is 
not warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7305 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased disability rating for his 
service-connected duodenal ulcer.

In the interest of clarity, after discussion certain 
preliminary matters the Board will review the applicable law 
and regulations and then proceed to analyze the claim and 
render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the March 2004 statement of the case (SOC) and 
March 2005 and May 2005 supplemental statements of the case 
(SSOCs) of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in June 
2003 which was specifically intended to address the 
requirements of the VCAA.  The June 2003 VCAA letter detailed 
the evidentiary requirements for increased rating claims, 
specifically noting:  "As we consider your claim, you may 
submit evidence that your service-connected Duodenal ulcer 
has increased in severity.  This evidence may be a statement 
from your doctor, containing the physical and clinical 
findings, the results of laboratory tests or x-rays, and the 
dates of examinations and tests.  You may also submit 
statement [sic] from other individuals who are able to 
described from their knowledge and personal observations in 
what manner your disability has become worse."  See the June 
20, 2003 VCAA letter, page 1.  

Thus, the June 2003 VCAA letter, along with the March 2004 
SOC and March and May 2005 SSOCs, not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  The June 2003 
letter notified the veteran that VA was responsible for 
obtaining relevant records from Federal agencies.  In 
addition, the letter asked the veteran to furnish dates and 
places of treatment at VA facilities so that it could obtain 
those records.  The RO further informed the veteran that a VA 
medical examination would be scheduled.  [A VA examination 
was in fact completed in August 2003, the results of which 
will be discussed below.]

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2005).  
The June 2003 letter indicated that VA will make reasonable 
efforts to obtain "relevant records not in the custody of a 
Federal department agency.  This may include records from 
State or local government, private medical care providers, 
and other non-Federal governmental sources.  You must give us 
enough information to be able to identify and request 
relevant records where they exist."  See the June 20, 2003 
VCAA letter, page 6.  The August 2004 letter also emphasized:  
"It's still your responsibility to support your claim with 
appropriate evidence."  Id., at page 1; and "It's your 
responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  Id., at page 6. [Emphasis as in original].

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  The June 2003 letter, somewhat clumsily 
in the Board's opinion, advised the veteran "Tell us if you 
do not know of additional evidence you would like us to 
consider."  See the June 20, 2003 VCAA letter, page 2.   The 
letter, at page 3, further informed the veteran that 
"tell[ing] us that you do not know of additional evidence to 
consider would allow us to move forward with processing your 
claim."  [Emphasis as in original.]  Although it would seem 
to be better practice to advise the veteran to inform the RO 
if he did, rather than did not, know of additional evidence 
pertinent to his claim, the language used complied with the 
regulation in that it informed the veteran that he could 
submit evidence other than what was described in the letter.

The Board finds that the June 2003 VCAA letter properly 
notified the veteran of the information, and medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The Board notes that, even though the 
VCAA letter requested a response within 30 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The one-year period 
has since elapsed.

Review of the record reveals that the veteran was provided 
notice of the VCAA prior to the initial adjudication of his 
claim in August 2003.  The Board additionally notes that the 
fact that the veteran's claim was adjudicated by the RO prior 
to the expiration of the one-year period following the June 
2003 notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 
2003), made effective from November 9, 2000, specifically 
addresses this matter and provides that nothing in paragraph 
(1) of 
38 U.S.C.A. § 5103 shall be construed to prohibit VA from 
making a decision on a claim before the expiration of the 
one-year period referred to in that subsection. 

Moreover, because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].  During the hearing the veteran's representative 
indicated that he had nothing further to submit.  See the 
September 6, 2005 hearing transcript, page 11. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and VA treatment records.  
The veteran was provided VA examinations in August 2003 and 
in May 2004, the results of which will be referred to below.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim, 
including presenting testimony at a personal hearing.  See 
38 C.F.R. § 3.103 (2005).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Relevant law and regulations

Disability ratings - general considerations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2005).  Separate diagnostic codes identify the 
various disabilities.

Disability ratings - diseases of the digestive 
system/specific schedular criteria

The veteran's gastrointestinal disability is currently rated 
as 20 percent disabling under 38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2005).  

Under Diagnostic Code 7305, pertaining to duodenal ulcer, a 
60 percent rating is warranted for severe duodenal ulcer, 
with pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
warranted for moderately severe duodenal ulcer, with symptoms 
less than severe but with impairment of health manifested by 
anemia and weight loss; or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  A 20 percent rating is warranted for moderate 
duodenal ulcer, with recurring episodes of severe symptoms 
two or three times a year averaging ten days in duration; or 
with continuous moderate manifestations.  A 10 percent rating 
is warranted for mild duodenal ulcer, with recurring symptoms 
once or twice yearly. 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2004).

The Board observes in passing that the words "moderate" and 
"moderately severe" are not defined in the VA Rating 
Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  See 38 C.F.R. § 4.6 
(2005).  Although the word "moderate" is not defined in VA 
regulations, "moderate" is generally defined as "of average 
or medium quality, amount, scope, range, etc."  See Webster's 
New World Dictionary, Third College Edition (1988), 871.

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. § 
4.14.  38 C.F.R. § 4.113 (2005).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2005).

The Board observes in passing that certain provisions of 38 
C.F.R. § 4.114 were revised, effective July 2, 2001.  
However, this was before the veteran filed his increased 
rating claim in May 2003, so the former provisions are not 
for consideration.



Analysis

The veteran's service-connected duodenal ulcer is currently 
evaluates as 20 percent disabling under Diagnostic Code 7305.

The veteran contends, in essence, that the evaluation 
currently assigned his gastrointestinal disability does not 
accurately reflect the severity of that disability.
His specific complaints will be discussed below.

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.   See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The medical records reflect that the veteran has a diagnosed 
duodenal ulcer.  This matches precisely Diagnostic Code 7305 
[ulcer, duodenal].  The veteran has not suggested a more 
appropriate diagnostic code.

The clinical records, including the May 2004 VA examination 
report and the 
report of an endoscopy in March 2004, indicate the presence 
of a chronic esophagitis with metaplasia and hiatal hernia.  
As was noted in the Introduction, service connection has been 
granted for hiatal hernia and chronic esophagitis with 
metaplasia associated with duodenal ulcer.  A noncompensable 
disability rating was assigned under diagnostic code 7346 
[hiatal hernia].  

As was noted in the law and regulations section above, 
ratings under Diagnostic Codes 7305 and 7346 will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture.  The clinical evidence 
indicates that the veteran's hiatal hernia is small. 
Moreover, both the clinical evidence and the veteran's 
testimony indicates that his most significant symptomatology 
is associated with his duodenal ulcer.  See also 38 C.F.R. 
§ 4.113 (2005).  

Accordingly, the Board will rate the veteran under Diagnostic 
Code 7305, taking into consideration all of his 
gastrointestinal symptomatology, with the exception of 
hemorrhoids, which have not been clinically associated with 
the service-connected ulcer and hiatal hernia.

Schedular rating

As was discussed above, a 40 percent disability rating is 
warranted for duodenal ulcer with impairment of health 
manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.

The May 2004 VA examiner specifically indicated the "there 
is no evidence of chronic or acute anemia", further noting 
that hemoglobin and hemocrit were within normal limits.  With 
respect to weight loss, the examiner stated that the 
veteran's "weight has been steadily increasing over the last 
two to three years."  His weight at the time of the 
examination was 210 pounds. There is no medical evidence 
which indicates that the contrary is true, with respect ether 
to possible anemia or weight loss.   The veteran weighed 209 
pounds at the time of the August 2003 examination. the 
examiner stated that "there are no signs of any anemia''.  
The veteran failed to report for hemoglobin and hemocrit 
tests which were scheduled in conjunction with the 
examination.

During the hearing, the veteran's representative pointed to 
medical evidence indicating that the veteran has dark stools, 
suggesting that bleeding/anemia are present.  A November 2003 
VA outpatient treatment report document two episodes of blood 
in the toilet and dark stools; however, this was specifically 
attributed to "rectal bleeding from his known hemorrhoids."  
There is no competent medical evidence to the contrary.  

To the extent that the veteran and his representative alleged 
that there is anemia due to the service-connected duodenal 
ulcer, it is now well-settled that as lay persons without 
medical training they are not competent to attribute symptoms 
to a particular cause or to otherwise comment on medical 
matters such as diagnosis. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Board places no 
weight of probative value on the representative's comments.

The veteran and his representative have also contended that 
weight loss has been demonstrated.  For example, during the 
August 2003 VA examination the veteran stated that he had 
lost 5 pounds in the previous 6 months.  Although the veteran 
is competent to report his weight, his statements concerning 
weight loss are outweighed by the objective evidence of 
record, which as noted above show remarkably stable weight.  
[In addition to the weight of 209 pounds in August 2003 and 
210 pounds in May 2004, the veteran's weight in November 2003 
was 208.8 pounds.]  

Turning to the matter of recurrent incapacitating episodes, 
during his May 2004 VA examination the veteran reported daily 
symptoms including stomach pain and nausea.  He also 
indicated that he had alternating episodes of diarrhea and 
constipation.  He stated that he misses three to four days a 
month due to his stomach condition.  The veteran's complaints 
during his August 2003 VA examination were similar.  During 
his September 2005 hearing, the veteran testified that he 
missed 30 to 40 days a year due to his gastrointestinal 
complaints, which included cramping-type pain and bloating.  
[The May 2004 VA examiner described the veteran's abdomen as 
"significantly bloated today".]  

Although not discounting the discomfort caused by the 
service-connected ulcer, the Board does not believe that the 
absences from work constitute "incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year".  Indeed, the veteran does not appear to so 
contend.  The episodes which the veteran describes appear to 
be much less than ten days in length; the hearing testimony 
was that they were "from 1 or 2 days in a period.  On the 
second day he'll go back to work . . . "  [Hearing 
transcript, page 4  (statement of representative, endorsed by 
the veteran on page 5).]   Moreover, the episodes do not 
appear to be incapacitating, but rather uncomfortable.  Cf. 
38 C.F.R. § 4.114:  "incapacitating episode means a period 
of acute signs and symptoms severe enough to require bed rest 
and treatment by a physician."  The veteran has not 
indicated that either bed rest or medical treatment was 
necessary, and the medical treatment records do not indicate 
that he sought any treatment for the ulcer.

The Board has considered the Court's holding in Mauerhan v. 
Principi, 16 Vet. App. 436 (2002), which provides that the 
use of the term "such as" in the rating criteria demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
However, in the case of Diagnostic Code 7305 no such 
qualifiers are used.  The criteria enumerated under that 
diagnostic code are precise and unambiguous.  When terms of 
regulation are unambiguous, "no further inquiry is usually 
required."  
See Mauerhan, 16 Vet. App. at 442, citing Glover v. West, 185 
F.3d 1328 (Fed. Cir. 1999).

In summary, the Board finds that the veteran's 
gastrointestinal symptoms, which include bloating, cramping, 
and alternating episodes of diarrhea and constipation, do not 
approximate the level of symptomatology which is required for 
the assignment of a 40 percent rating.  The symptoms which 
are present, both as described by the veteran and identified 
on examination, amount to "continuous moderate 
manifestations", consistent with a 20 percent rating.    

The Board additionally notes that none of the criteria for 
the assignment of a 60 percent rating are met.  In 
particular, the veteran denied vomiting  See the September 
2005 hearing transcript, page 9. 



Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an increased 
disability rating for his service-connected duodenal ulcer.  
The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to an increased disability rating for duodenal 
ulcer is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


